On Petition eor Rehearing.
HARRIS, J.
In the petition for a rehearing it is asserted that we overlooked the evidence concerning the conduct of the plaintiff occurring subsequent *480to April 4, 1920; and it is argued that her conduct after that date was such as to constitute a cause of divorce, and that therefore the plaintiff cannot prevail even though the defendant was guilty of cruelty as charged in the complaint. The rule that divorce is a remedy for the innocent against the guilty is quite generally recognized and has been frequently applied in this jurisdiction: 9 R. C.’L. 387; 19 C. J. 93. But, though the rule is conceded, the conclusion urged by the defendant cannot be conceded.
We expressly stated in the original opinion that “if the plaintiff is entitled to a divorce, it is because of what happened on or before April 4, 1920,” and, although we did not discuss in detail the evidence relating to occurrences subsequent to April 4, 1920, the date when the defendant was guilty of the brutal and inexcusable conduct narrated in the original opinion, we did not overlook any evidence concerning the conduct of the plaintiff, nor is it necessary now to rehearse the details found in the record, •for it is sufficient to say that the plaintiff did nothing which, in the circumstances revealed by the record, could have constituted cause for divorce. As stated in the original opinion, the plaintiff comes from an excellent family and her standing and reputation are not even questioned by the defendant. It is not going far afield to say that if her behavior had been censurable she could not have retained, as she did, the esteem and confidence of the people among whom she has lived. The plaintiff whether in attendance upon meetings or dances or social functions was almost invariably chaperoned by her mother. The petition for a rehearing is denied.
Rehearing Denied.